Exhibit 10.129

ASSET PURCHASE AGREEMENT

By and Between

SENETEK PLC

and

SKINVERA LLC

March     , 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

i



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (as the same shall be amended, modified or
supplemented, this “Agreement”) dated March     , 2010, by and between Skinvera
LLC, a Nevada limited liability company (together with its permitted successors
and assigns, “Purchaser”), and Senetek PLC, an English corporation (together
with its permitted successors and assigns, “Seller”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which Purchaser will acquire from Seller, and Seller shall sell to Purchaser,
certain of its assets and business operations, and the parties shall provide
certain representations, warranties and indemnities, upon the terms and subject
to the conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants hereinafter set forth, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the following meanings unless the
context otherwise requires:

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Assets” shall have the meaning set forth in Section 2.1 hereof.

“Assigned Contracts” shall have the meaning set forth in Section 2.1(a) hereof.

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 5.2(a)(iii) hereof.

“Assumed Liabilities” shall have the meaning set forth in Section 2.4 hereof.

“Bill of Sale” shall have the meaning set forth in Section 5.2(a)(ii) hereof.

“Business” shall mean, means the operating business of the Seller and/or any
Subsidiary using or consisting of the Seller’s and/or a Subsidiary’s right,
title and interest in the assets set forth on Schedule 2.1 and the liabilities
relating thereto, excluding all of the Company’s and the Subsidiaries’ right,
title and interest in and to (a) Kinetin (N6-furfurylandenine), including,
without limitation, all formulations, product inventory (including finished
products, raw materials and packaging components), sales material, testing data,
patents and patent applications relating thereto, (b) Zeatin, including, without
limitation, all formulations, product inventory (including finished products,
raw materials and packaging components), sales material, testing data, patents
and patent applications relating thereto, and (c) the master license agreement
and any other contract, instrument, agreement or arrangement between the Company
and/or one or more Subsidiaries with Valeant Pharmaceuticals Inc.



--------------------------------------------------------------------------------

“Closing” shall mean the consummation of the transactions provided for in this
Agreement.

“Closing Date” shall mean the date on which the Closing occurs pursuant to
Section 5.1 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Effective Time” shall mean the time at which Closing is consummated.

“Encumbrance” shall mean any lien, charge, claim, option, forfeiture, right of
seizure, equitable interest, pledge, security interest, mortgage, right of way,
easement, covenant, encroachment, servitude, right of first option, or right of
first refusal.

“Excluded Assets” shall be (a) all of the Seller’s direct or indirect (through a
subsidiary) right, title and interest in and to (i) Kinetin
(N6-furfurylandenine), including, without limitation, all formulations, product
inventory (including finished products, raw materials and packaging components),
sales material, testing data, patents and patent applications relating thereto,
(ii) Zeatin, including, without limitation, all formulations, product inventory
(including finished products, raw materials and packaging components), sales
material, testing data, patents and patent applications relating thereto, and
(iii) the master license agreement and any other contract, instrument, agreement
or arrangement between the Seller and/or one or more of its subsidiaries with
Valeant Pharmaceuticals Inc., and (b) those assets and rights specifically
identified or described in Section 2.2.

“Liability” shall mean, with respect to any Person, any indebtedness,
obligations or liabilities of such Person of any kind, character, description,
type or nature whatsoever, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise, and whether or not
the same is required to be accrued on the financial statements of such Person.

“Material Adverse Effect” shall mean an event, occurrence, violation,
inaccuracy, circumstance or other matter (considered along or together with any
other event, occurrence, violation, inaccuracy, circumstance or other matter)
that has or could reasonably be expected to have (i) an adverse effect on the
Assets, Assumed Liabilities, or the financial condition or results of operations
of the Business , taken as a whole, resulting in or which could reasonably be
expected to result in losses of $50,000 or more (other than arising from the
execution and delivery of this Agreement, the consummation of the transactions
contemplated by this Agreement, the operating of the Business post-Closing or
changes after the Closing in the regulatory regime affecting the Business) or
(ii) a adverse effect on the ability of Seller to consummate the transactions
contemplated by this Agreement or to perform any of its obligations under this
Agreement.

 

2



--------------------------------------------------------------------------------

“Permitted Encumbrance” means (a) statutory Encumbrances for taxes, assessments
and other governmental charges which are not yet due and payable or are due but
not delinquent or are being contested in good faith by appropriate proceedings,
(b) statutory or common law Encumbrances to secure sums not yet due to
landlords, sublandlords, licensors or sublicensors under leases or rental
agreements, (c) deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance, old age pension or other social security programs mandated under
applicable laws, (d) statutory or common law Encumbrances in favor of carriers,
warehousemen, mechanics, workmen, repairmen and materialmen to secure claims for
labor, materials or supplies and incurred in the ordinary course of business for
sums not yet due, (e) restrictions on transfer of securities imposed by
applicable state and federal securities laws, and (f) vendor’s liens to secure
payment.

“Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or governmental
body.

“Promissory Note” shall have the meaning set forth in Section 5.2(b)(vii) hereof

“Purchase Price” shall have the meaning set forth in Section 2.3 hereof.

“Purchaser” shall have the meaning set forth in the first paragraph of this
Agreement.

“Regulatory Authority” shall mean any federal, state, local or other
governmental authority or instrumentality, domestic or foreign, including any
authority having governmental or quasi-governmental powers, including any
administrative agency or commission.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Transaction Documents” shall mean this Agreement and the other documents,
instruments and agreements to be entered into pursuant hereto and thereto.

ARTICLE 2

SALE AND TRANSFER OF ASSETS

Section 2.1 Sale and Transfer of Assets. Upon the terms and subject to the
conditions set forth in this Agreement, Seller shall at the Closing, sell,
assign, transfer, convey and deliver to Purchaser, and Purchaser shall purchase
and acquire, free and clear of all Encumbrances other than Permitted
Encumbrances, from Seller for the Purchase Price, all of Seller’s right, title
and interest in and to the Assets set forth on Schedule 2.1 attached hereto and
the goodwill of the Business.

Section 2.2 Excluded Assets. Notwithstanding anything to the contrary contained
in Section 2.1 or elsewhere in this Agreement, only the assets of Seller set
forth and in Schedule 2.1, are part of the sale and purchase contemplated
hereunder. For the avoidance of doubt, the Excluded Assets are specifically
excluded from the Assets.

 

3



--------------------------------------------------------------------------------

Section 2.3 Purchase Price.

(a) In consideration of the sale, assignment, transfer, conveyance, and delivery
of the Assets, Purchaser shall, in full payment for the foregoing, (i) assume
the Assumed Liabilities , and (ii) pay to the Purchaser the royalties described
in Section 2.6 herein and Schedule 2.6 attached hereto.

Section 2.4 Assumed Liabilities.

(a) Purchaser and Seller agree that, Purchaser, by entering into this Agreement
and consummating the transactions contemplated hereby, is not assuming or
agreeing to pay, perform or discharge or otherwise become liable for any
Liability of Seller, other than the obligations and liabilities (i) set forth on
Schedule 2.4 attached hereto, (ii) of Seller or the Business which accrue from
and after the Closing under the Assigned Contracts and any other contract
assumed by Purchaser, and (iii) arising from Purchaser’s conduct related to and
ownership or use of the Assets from and after the Closing (collectively, the
“Assumed Liabilities”), and Purchaser shall not assume any such liabilities or
obligations nor shall Purchaser become liable for any such debts, liabilities or
obligations relating to the operation of the Business prior to the Effective
Time other than as is set forth on Schedule 2.4 attached hereto.

Section 2.5 Allocation. The aggregate purchase price for the Assets shall be
allocated by Purchaser and Seller as set forth in Schedule 2.5, as required by
Section 1060 of the Code. Purchaser and Seller shall file Form 8594, Asset
Acquisition Statement under Section 1060, with their respective income tax
returns for the taxable year that includes the Closing Date. Purchaser and
Seller agree to satisfy any and all reporting requirements of Section 1060 of
the Code and the Treasury regulations thereunder. Purchaser and Seller shall
file Form 8594 in a manner consistent with the allocation of the purchase price
set forth in Schedule 2.5 hereto. If, in subsequent taxable years, Purchaser or
Seller makes an allocation of any increase or decrease in the purchase price for
any asset, the party making such increase or decrease agrees to file a
supplemental Form 8594 as required.

Section 2.6 Royalties. The Purchaser shall pay royalties to the Seller in
accordance with Schedule 2.6 attached hereto.

Section 2.6 Consent of Third Parties. This Agreement shall not constitute an
agreement to sell, transfer, convey assign or delivery any Assigned Contract, if
a sale, transfer, conveyance, assignment or delivery, or an attempt to make a
sale, transfer, conveyance, assignment or delivery of such Assigned Contract,
without the consent or approval of a third party would constitute a breach or
violation thereof or in any way adversely affect the rights of the transferee,
conveyee or assignee thereof until such consent is obtained. Seller and
Purchaser shall cooperate with each other to effect any reasonable arrangement
designed to provide Purchaser the benefit of, and to permit it to assume the
liabilities and obligations under, any Assigned Contract, for which the consent
to such transfer hereunder is not obtained prior to the Closing.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser as of the date hereof and as of the
Closing Date as follows:

Section 3.1 Organization and Standing. Seller is a corporation duly organized,
validly existing, and in good standing under the laws of England, has the full
power and authority (corporate and otherwise) to carry on its business in the
places and as it is now being conducted and to own and lease the properties and
assets which it now owns or leases, and is qualified to do business as a foreign
corporation in every jurisdiction in which such qualification is required and
where the failure to be so qualified or in good standing would have a Material
Adverse Effect on the Assets or the Business.

Section 3.2 Authority. Seller has the capacity and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to perform hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents have
been duly authorized and approved by the board of directors of Seller. This
Agreement and the other Transaction Documents to be executed, delivered and
performed by Seller constitute or will, when executed and delivered, constitute
the valid, legal and binding obligation of Seller enforceable against it in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws
from time to time in effect affecting the enforcement of creditors’ right
generally, and except as enforcement of remedies may be limited by general
equitable principles.

Section 3.3 Ownership of Assets. Seller has, and at Closing will have, good
title to all of the Assets, in each case free and clear of all Encumbrances,
except for Permitted Encumbrances.

Section 3.4 Compliance with other Instruments. Except as set forth in Schedule
3.4, the execution and delivery of this Agreement and the other Transaction
Documents to be entered into pursuant hereto by Seller do not, and the
consummation of the transactions contemplated hereby and thereby will not,
(a) violate any provision of the Memorandum of Association or Articles of
Association, as amended, or Bylaws, as amended, of Seller, or (b) violate or
constitute an occurrence of material default under any provision of, or conflict
with, or result in acceleration of any obligation under, or give rise to a right
by any party to terminate its obligations under: (i) any Assigned Contract; or
(ii) any order, judgment, decree or other arrangement, to which Seller is a
party or by which Seller is bound or the Assets or the Business are affected.

Section 3.5 Litigation. There is no suit, action, proceeding, claim or
investigation pending or threatened against or affecting Seller that would
materially impair the ability of Seller to consummate the transactions
contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

Section 4.1 Organization and Standing. Purchaser is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Nevada and is qualified to do business and in good standing in all
jurisdictions in which such qualification is required and where failure to be so
qualified or in good standing would have a material adverse effect on
Purchaser’s financial condition.

Section 4.2 Corporate Power and Authority. Purchaser has the full corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to be entered into pursuant hereto, to perform hereunder
and thereunder, and to consummate the transactions contemplated hereby and
thereby. This Agreement and the other Transaction Documents to which it is a
party have been approved by all requisite corporate action of Purchaser and
constitute or will, when executed and delivered, constitute the valid, legal and
binding obligation of Purchaser enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, and other similar laws from time to time in effect
affecting the enforcement of creditors’ rights generally, and except as
enforcement of remedies may be limited by general equitable principles.

Section 4.3 Compliance with Other Instruments. The execution and delivery of
this Agreement and the other Transaction Documents to be entered into pursuant
hereto by Purchaser do not, and the consummation of the transactions
contemplated hereby and thereby will not, (a) violate any provision of the
Articles of Incorporation, as amended, or Bylaws, as amended, of Purchaser, or
(b) violate or constitute an occurrence of default under any provision of, or
conflict with, or result in acceleration of any obligation under, or give rise
to a right by any party to terminate its obligations under: (i) any mortgage,
deed of trust, conveyance to secure debt, note, bond, debenture, loan, or lien;
(ii) any lease, license, agreement or instrument; or (iii) any order, judgment,
decree or other arrangement, to which Purchaser is a party or by which it is
bound or its assets are affected.

Section 4.4 Litigation. There is no suit, action, proceeding, claim or
investigation pending or threatened against or affecting Purchaser that would
materially impair the ability of Purchaser to consummate the transactions
contemplated by this Agreement.

ARTICLE 5

CLOSING

Section 5.1 Time and Place of Closing. The consummation of the transactions
provided for in this Agreement (the “Closing”) shall be held at the New York
offices of DLA Piper US LLP commencing at 10:00 a.m. EST on the date hereof,
unless another place or date is agreed to in writing by Seller and Purchaser
(the “Closing Date”).

 

6



--------------------------------------------------------------------------------

Section 5.2 Transactions at Closing. At the Closing, each of the following
transactions shall occur:

(a) Seller’s Performance. At the Closing, Seller shall deliver to Purchaser the
following:

 

  (i) this Agreement executed by Seller;

 

  (ii) a bill of sale in the form set forth as Exhibit 5.2(a)(ii) (the “Bill of
Sale”) for all of the Assets, duly executed by Seller, and such other good and
sufficient instruments of conveyance, transfer and assignment (in form and
substance reasonably acceptable to Purchaser) as shall be necessary to vest
Purchaser good and valid title to the Assets free and clear of all Encumbrances,
other than Permitted Encumbrances;

 

  (iii) an assignment of all of the Assets in the form set forth as Exhibit
5.2(a)(iii), which assignment shall also contain the Purchaser’s undertaking and
assumption of the Assumed Liabilities (the “Assignment and Assumption
Agreement”), duly executed by Seller;

 

  (iv) a certificate of the Secretary of Seller (A) certifying, as complete and
accurate as of the Closing, attached copies of the governing documents of
Seller, (B) certifying and attaching all requisite resolutions or actions of
Seller’s board of directors approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated herein, and
(C) certifying to the incumbency and signatures of the officers of Seller
executing this Agreement and the other Transaction Documents;

 

  (v) physical possession of the Assets where located;

 

  (vii) the License Agreement in the form set forth as Exhibit 5.2(a)(vii)
executed (the “License Agreement”), executed by the Seller;

 

  (viii) the Security Agreement in the form set forth as Exhibit 5.2(a)
(viii) (the “Security Agreement”), executed by the Seller; and

 

  (ix) a wire transfer to the Purchaser in the amount of $1,800,000 in
accordance with the bank wire instructions provided by Purchaser to the Seller.

(b) Performance by Purchaser. At the Closing, Purchaser shall deliver to Seller
the following:

 

  (i) this Agreement, executed by Purchaser;

 

  (ii) the Bill of Sale, executed by the Purchaser;

 

7



--------------------------------------------------------------------------------

  (ii) the Assignment and Assumption Agreement, executed by the Purchaser;

 

  (iii) a certificate of the Secretary of Purchaser (A) certifying, as complete
and accurate as of the Closing, attached copies of the governing documents of
Purchaser, (B) certifying and attaching all requisite resolutions or actions of
Purchaser’s board of directors and shareholders approving the execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein, and (C) certifying to the incumbency and signatures of the officers of
Purchaser executing this Agreement and the other Transaction Documents;

 

  (iv) such other evidence of the performance and satisfaction of all conditions
required of Purchaser by this Agreement, at or prior to the Closing, as Seller
or its counsel may reasonably require;

 

  (vi) the Security Agreement, executed by the Purchaser;

 

  (vii) the Promissory Note in the form set forth as Exhibit 5.2(b)(vii) (the
“Promissory Note”), executed by the Purchaser; and

 

  (viii) the License Agreement, executed by the Purchaser.

ARTICLE 6

GENERAL PROVISIONS

Section 6.1 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand or mailed by
registered or certified mail, return receipt requested, first class postage
prepaid, addressed as follows:

 

If to Seller:   

Senetek plc

301 Central Ave, #384

Hilton Head, South Carolina 29926

Attention : John Ryan

Tel: 842.290.8930

Fax: 843.842.7248

Email: jryan@senetek.net

with a copy to (which shall not constitute notice):   

DLA Piper US LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: William .N. Haddad, Esq.

Tel: 212.335.4998

Fax: 212.884.8498

Email: william.haddad@dlapiper.com

 

8



--------------------------------------------------------------------------------

If to Purchaser:   

Skinvera LLC

2951 Marion Drive, Unit # 121

Las Vegas, NV 89115

Attention : Frank Massino

Tel:                                

Fax:                                

Email:                             

(a) If delivered personally, the date on which a notice, request, instruction or
document is delivered shall be the date on which such delivery is made and, if
delivered by mail, the date on which such notice, request, instruction or
document is received shall be the date of delivery.

(b) Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 6.1.

Section 6.2 Brokers. Purchaser, on the one hand, and Seller on the other hand,
represent and warrant to each other that no broker or finder has acted for them
or any entity controlling, controlled by or under common control with them in
connection with this Agreement, and agree to indemnify and hold harmless the
other against any fee, commission, loss or expense arising out of any claim by
any broker or finder employed or alleged to have been employed by them or such
entity.

Section 6.3 Further Assurances. At any time, and from time to time, after the
Closing Date, each party will execute such additional instruments and take such
actions as may be reasonably requested by the other parties to confirm or
perfect or otherwise to carry out the intent and purposes of this Agreement.

Section 6.4 Waiver. Any failure on the part of any party hereto to comply with
any of its obligations, agreements or conditions hereunder may be waived by any
other party to whom such compliance is owed. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.

Section 6.5 Expenses. All expenses incurred by the parties hereto in connection
with or related to the authorization, preparation and execution of this
Agreement and the Closing of the transactions contemplated hereby, including,
without limitation of the generality of the foregoing, all fees and expenses of
agents, representatives, counsel and accountants employed by any such party,
shall be borne solely and entirely by the party which has incurred the same.

Section 6.6 Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, executors, administrators, successors
and permitted assigns. Purchaser may not

 

9



--------------------------------------------------------------------------------

assign its rights, subcontract or otherwise delegate its obligations under this
Agreement without Seller’s prior written consent. Seller may assign or transfer
this Agreement to a successor entity in the event of a merger, consolidation, or
transfer or sale of substantially all of the assets of Seller. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person or entity.

Section 6.7 Headings. The section and other headings in this Agreement are
inserted solely as a matter of convenience and for reference, and are not a part
of this Agreement.

Section 6.8 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto and supersedes and cancels any prior agreements,
representations, warranties, or communications, whether oral or written, among
the parties hereto relating to the transactions contemplated hereby or the
subject matter herein. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party against whom or which the enforcement of such
change, waiver, discharge or termination is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

Section 6.9 Governing Law; Venue. This Agreement (and any and all disputes,
controversies, and other losses, whether in tort, contract or otherwise, among
the parties arising out of, or in connection with, the transactions contemplated
hereby) shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Each of the Purchaser and Seller irrevocably submits to the
nonexclusive jurisdiction of the federal courts of the State of New York for the
purpose of any suit, action or other proceeding arising out of or based on this
Agreement or any other agreement contemplated hereby or any subject matter
hereof, whether in tort, contract or otherwise, and agrees that process may be
served upon it if it cannot otherwise be served in such state by registered or
certified mail addressed as provided in Section 6.1.

Section 6.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or .pdf
signatures shall be deemed originals for all purposes hereunder.

Section 6.11 Pronouns. All pronouns used herein shall be deemed to refer to the
masculine, feminine or neuter gender as the context requires.

Section 6.12 Schedules Incorporated. All Schedules attached hereto are
incorporated herein by reference, and all blanks in such Schedules, if any, will
be filled in as required in order to consummate the transactions contemplated
herein and in accordance with this Agreement.

 

10



--------------------------------------------------------------------------------

Section 6.13 Confidentiality; Public Announcements.

(a) Seller and Purchaser agree that each will maintain the confidentiality of
and shall not use for its own benefit or the benefit of any third party the
terms and provisions of this Agreement, including the Purchase Price, and the
information and materials marked as “confidential” and delivered to them or made
available for their inspection pursuant to this Agreement; provided, however,
the parties may reveal the confidential information of the other party to its
accountants, counsel or lenders (a) who need to know such confidential
information, (b) who are informed by such party of the confidential nature of
such confidential information, and (c) who agree with the other parties in
writing to be bound by the terms of this Agreement with respect to such
confidential information.

(b) Except as otherwise provided in this Agreement or in any other agreement
entered into by the parties pursuant to this Agreement, no party hereto shall,
without the approval of the other parties hereto, make any press release or
other public announcement concerning the transactions contemplated by this
Agreement, except as and to the extent that any such party shall be so obligated
by applicable law, in which case the other parties shall be so advised and the
parties shall use their best efforts to cause a mutually agreeable release or
announcement to be issued; provided, that the foregoing shall not preclude
communications or disclosures necessary to implement the provisions of this
Agreement or to comply with the accounting and Securities and Exchange
Commission disclosure obligations.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed or caused this Agreement to
be executed on its behalf, all on the day and year first above written.

 

SKINVERA LLC: By:  

 

Name:   Frank Massino Title:   Manager SENETEK PLC: By:  

 

Name:   John Ryan Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE 2.1

Assets and Assumed Liabilities

All skin care formulations on file at the Company (e.g., the formulations for
Allercreme, Pyratine, 4HBAP, etc.).

All product inventory for Pyratine-6, Pyratine XR 4OHBAP, AK801, FC102, PA100
and Allercreme, including finished products, raw materials, work in progress and
packaging components.

All sales material for Pyratine-6 and Pyratine XR product line.

All testing data for all skin care products conducted at various sites,
including the Dermatology Department at the University of California at Irvine,
RCTS Laboratories in Texas, Senetek Aps Labs in Aarhus, Denmark, the Company’s
labs in Oloumoc, Czech Republic, Polish Academy of Sciences in Poznan, Poland.

All publications on all skin care technologies.

The IEB (Institute of Experimental Botany) agreements between the Company and
IEB and, to the extent provided under such agreement(s), rights to all known
technologies and all future technologies developed at IEB.

The Polish Academy of Sciences Agreement for Furfuryl Cytosine and Phoretamide
and, to the extent provided under such agreement, the rights to all known skin
care technologies and all future technologies at said Academy.

The agreement with U.S. International Trading Corporation.

All lab equipment at the Company’s labs in Oloumoc, Czech Republic.

ACT software database and contact program.

To the extent used by the Company or a Subsidiary exclusively with respect to
any of the above assets, (a) all tangible personal property, including all items
of machinery, equipment, vehicles, furniture and fixtures, (b) deposits, prepaid
expenses or claims for refunds, (c) $15,000 of accounts receivable, (d) files,
books and records and reports (whether in hardcopy, electronic or other media),
including those relating to customers, suppliers and the agreements with IEB,
the Polish Academy of Sciences and U.S. International Trading Corporation
referenced above, (e) to the extent assignable, licenses,



--------------------------------------------------------------------------------

authorizations and permits issued by any governmental or regulatory authority,
(f) the trademarks and domains listed below, (g) the patents referenced under
the heading “IP Owned - Skincare” in Section 3.15 of the Disclosure Schedule,
and (h) all trade secrets, procedural and operational manuals, proprietary
information, technical information, source documents, and “know how,” and
(i) advertising materials.

1 Lenova laptop

1 Dell computer

1 Xerox printer

1 fax machine

 

Domains Owned

ALLERCREME.US

ALLERCREME.NET

ALLERCREME.ORG

ALLERCREME.US

KINDERM.NET

KINEDERM.ORG

KINEDERM.INFO

KINEDERM.BIZ

KINEDERM.US

KINETIN-PRO.BIZ

KINETIN-PRO.COM

KINETIN-PRO.INFO

KINETIN-PRO.NET

KINETIN-PRO.ORG

KINETIN-PRO.US

KINETIN.BIZ

KINETIN.COM

KINETIN.INFO

KINETIN.NET

KINETIN.ORG

KINETIN.US

KINETINPLUS.BIZ

KINETINPLUS.COM

KINETINPLUS.INFO

KINETINPLUS.NET

KINETINPLUS.ORG

KINETINPLUS.US

KINETINPRO.BIZ

KINETINPRO.COM

KINETINPRO.INFO

KINETINPRO.NET

KINETINPRO.ORG

KINETINPRO.US

PHYSICIANCLINICALSUPPLIES.COM

PHYSICIANCLINICALSUPPLIES.NET

PROCURA.ASIA

PROCURA.CO.IN

PROCURA.COM.MX

 

PROCURA.IN

PROCURA.JP

PROCURA.NET.CN

PROCURA.ORG.UK

PROCURA.US

PROCURA.WS

PROCURAATC.BIZ

PROCURAATC.COM

PROCURAATC.INFO

PROCURAATC.NET

PROCURAATC.ORG

PROCURAATC.US

PROCURASKINCARE.BIZ

PROCURASKINCARE.COM

PROCURASKINCARE.INFO

PROCURASKINCARE.NET

PROCURASKINCARE.ORG

PROCURASKINCARE.ORG.UK

PROCURASKINCARE.US

PYRATINE.ASIA

PYRATINE.BIZ

PYRATINE.CO.IN

PYRATINE.COM

PYRATINE.COM.MX

PYRATINE.DE

PYRATINE.ES

PYRATINE.IN

PYRATINE.INFO

PYRATINE.JP

PYRATINE.NET

PYRATINE.NL

PYRATINE.ORG

PYRATINE.US

PYRATINE.WS

PYRATINE6.ASIA

PYRATINE6.BIZ

PYRATINE6.CO.UK

PYRATINE6.COM

PYRATINE6.COM.ES

PYRATINE6.COM.MX

 

PYRATINE6.DE

PYRATINE6.ES

PYRATINE6.IN

PYRATINE6.INFO

PYRATINE6.JP

PYRATINE6.ORG

PYRATINE6.US

PYRATINE6.WS

PYRATINE-6.ASIA

PYRATINE-6.CO.IN

PYRATINE-6.CO.UK

PYRATINE-6.COM

PYRATINE-6.COM.MX

PYRATINE-6.DE

PYRATINE-6.ES

PYRATINE-6.IN

PYRATINE-6.INFO

PYRATINE-6.JP

PYRATINE-6.NET

PYRATINE-6.ORG

PYRATINE-6.US

PYRATINE-6.WS

PYRATINE-9.COM

PYRATINE9.BIZ

PYRATINE9.COM

PYRATINE9.INFO

PYRATINE9.NET

PYRATINE9.ORG

PYRATINE-XR.ASIA

PYRATINE-XR.CN

PYRATINE-XR.CO.IN

PYRATINE-XR.CO.UK

PYRATINE-XR.COM

PYRATINE-XR.COM.CN

PYRATINE-XR.COM.ES

PYRATINE-XR.COM.MX

PYRATINE-XR.DE

PYRATINE-XR.ES

PYRATINE-XR.IN

PYRATINE-XR.INFO



--------------------------------------------------------------------------------

PYRATINE-XR.JP

PYRATINE-XR.NET

PYRATINE-XR.ORG

PYRATINE-XR.US

PYRATINE-XR.WS

PYRATINEXR.ASIA

PYRATINEXR.CN

PYRATINEXR.CO.IN

PYRATINEXR.CO.UK

PYRATINEXR.COM

PYRATINEXR.COM.CN

PYRATINEXR.COM.ES

PYRATINEXR.COM.MX

PYRATINEXR.DE

PYRATINEXR.ES

PYRATINEXR.IN

PYRATINEXR.INFO

PYRATINEXR.JP

PYRATINEXR.NET

PYRATINEXR.ORG

PYRATINEXR.US

PYRATINEXR.WS



--------------------------------------------------------------------------------

The Following Trademarks:

 

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

US Federal    A & Design

 

LOGO [g85854g17r38.jpg]

  

Renewed

 

SN: 73413111

RN: 1275711

   (Int’l Class: 3) Cosmetic Preparations-Namely, Hair Sprays, Hair Shampoos,
Anti-Perspirants, Skin Creams and Lotions, Skin Moisturizers, Skin Cleansers,
Skin Astringents, Face Powders, Facial Make-Up, Makeup Removers, Eye Makeup, Eye
Mascara, Eyeliners   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    AGE DEFIANT   

Renewed

 

SN:75-274992

RN:2,176,481

   (Int’l Class: 3) Cosmetics, namely, skin cream, night cream, skin lotion,
skin moisturizer, skin cleanser, skin toner, eye gel   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    ALLERCREME   

Renewed

 

SN: 72291012

RN: 853372

   (Int’l Class: 5) ANTI-PERSPIRANT DEODORANT   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    ALLERCREME   

Renewed

 

SN: 73378777

RN: 1257312

   (Int’l Class: 3) Cosmetic Preparations-Namely, Hair Sprays, Hair Shampoos,
Anti-Perspirants, Skin Creams and Lotions, Skin Moisturizers, Skin Cleansers,
Skin Astringents, Face and Body Powders, Facial Makeup, Eye Makeup, Makeup
Removers, Eye Mascara, and Eyeliners   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    ALLERCREME &
Design

 

LOGO [g85854g45q41.jpg]

  

Renewed

 

SN: 73413105

RN: 1270506

   (Int’l Class: 3) Cosmetic Preparations-Namely, Hair Sprays, Hair Shampoos,
Anti-Perspirants, Skin Creams and Lotions, Skin Moisturizers, Skin Cleansers,
Skin Astringents, Face and Body Powders, Facial Makeup, Eye Makeup, Makeup
Removers, Eye Mascara, and Eyeliners   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    AT THE COUNTER   

Pending

 

SN:77-426319

   (Int’l Class: 3) Cosmetics; skin lotions; skin creams   

Senetek Plc

(United Kingdom Corp.)

831 Latour Court, Suite A

Napa, California 94558



--------------------------------------------------------------------------------

Jurisdiction

   Trademark  

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

US Federal    ATC  

Pending

 

SN:77-426305

   (Int’l Class: 3) Cosmetics; skin lotions; skin creams   

Senetek Plc

(United Kingdom Corp.)

831 Latour Court, Suite A

Napa, California 94558

US Federal    HA COMPLEX  

Renewed

 

SN: 73672663

RN: 1501829

   (Int’l Class: 3) MOISTURIZING COMPONENT OF SKIN MOISTURIZERS   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    HYPO-ACNEGENIC  

Pending

 

SN: 77635290

   (Int’l Class: 3) Skin moisturizer, glycerine cleansing bar soap, astringents
for cosmetic purposes, skin cleansing lotion, skin toner, skin freshener,
foundation, and facial powder   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    KINEDERM  

Pending

 

SN: 77804558

   (Int’l Class: 3) Body lotion; Facial lotion; Skin cream; Skin lotion;
Vanishing cream   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    MAXIDRY (stylized)

 

LOGO [g85854g60m34.jpg]

 

Registered

 

SN: 73017502

RN: 1013313

   (Int’l Class: 3) ANTI-PERSPIRANT   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

US Federal    PROCURA  

Published - Opposed

April 8, 2009

 

SN:77-526187

   (Int’l Class: 3) Cosmetics; beauty care products, namely, after sun creams,
after-shave, after-sun gels, after-sun lotions, after-sun milks, after-sun oils,
all purpose cotton swabs for personal use, aloe vera gel for cosmetic purposes,
anti-freckle creams, astringents for cosmetic purposes, beauty creams, beauty
gels, beauty lotions, beauty masks, beauty milks, beauty serums, bleaching
preparations for cosmetic purposes, body and beauty care cosmetics, body cream
soap, body creams, body lotions, body masks, body milks, body oils, body scrub,
body sprays, body washes, cleansing creams, cold creams, cosmetic balls,
cosmetic creams, cosmetic creams for skin care, cosmetic facial blotting papers,
cosmetic milks, cosmetic oils, cosmetic   

Senetek Plc

(United Kingdom Corp.)

Suite A

831 Latour Court

Napa, California 94558

 

17



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         pads, cosmetic pencils, cosmetic preparations for skin renewal,
cosmetic preparations against sunburn, cosmetic preparations for body care,
cosmetic preparations for the care of mouth and teeth, cosmetic rouges, cosmetic
soaps, cosmetic suntan lotions, cosmetic sun-tanning preparations, cosmetics,
namely, lip primer, cosmetics, namely, lip repairers, cotton for cosmetic
purposes, creams for cellulite reduction, creamy face powder, creamy foundation,
creamy rouges, cuticle conditioners, cuticle cream, cuticle removing
preparations, deodorant for personal use, essential oils for personal use,
exfoliant creams, exfoliants for skin, eye compresses for cosmetic purposes, eye
make-up, eye make-up remover, face and body beauty creams, face creams for
cosmetic use, face powder, facial beauty masks, facial cleansers, facial
concealer, facial creams, facial emulsions, facial lotion, facial make-up, fair
complexion cream, foams containing cosmetics and sunscreens, foundation make-up,
gel eye masks, greases for cosmetic purposes, hair care creams, hair care kits
comprising non-medicated hair care preparations, namely, conditioner, hair care
preparations, hair cleaning preparations, hair color removers, hair colorants,
hair rinses, hand creams, hand lotions, lip balm, lip cream, lip gloss, lip
liner, lip polisher, lipstick, liquid foundation, liquid soaps for hands, face
and body, loose face powder, lotions for cellulite reduction, lotions for face
and body care, make up foundations, make up removing preparations, make-up,
natural mineral make-up, night cream, non-medicated acne treatment preparations,
non-medicated skin care preparations, nutritional oils for cosmetic purposes,
oils for toiletry purposes, paraffin wax for cosmetic purposes, petroleum jelly
for cosmetic purposes, pre-moistened cosmetic tissues, pre-moistened cosmetic
towelettes, pre-moistened cosmetic wipes, pre-shave creams, self-tanning
preparations, shampoos, shaving preparations, skin and body topical lotions,
creams and oils for cosmetic use, skin care preparations, namely, chemical peels
for skin, skin care preparations, namely, fruit acid peels for skin, skin care
preparation, namely, body polish, skin care products,   



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         namely, non-medicated skin serum, skin clarifiers, skin cleansers, skin
conditioners, skin creams, skin emollients, skin lighteners, skin lotions, skin
masks, skin moisturizer, skin toners, skin whitening preparations, soaps, spf
sunblock towelettes, sun care lotions, sun screen preparations, suntanning
preparations, toners, topical skin sprays for cosmetic purposes, under-eye
enhancers, 3-in-1 hair conditioners, 3-in-1 hair shampoos and anti-aging
compositions, namely, age-retardant gel, age-retardant lotion, age-spot reducing
creams, anti-aging cream, anti-wrinkle creams, retinol cream for cosmetic
purposes, wrinkle removing skin care preparations, wrinkle resistant cream
(Int’l Class: 5) Pharmaceutical preparations for use in dermatology,
pharmaceutical skin lotions, medicated skin care preparations, medicated skin
preparation for use in treating skin ailments, medicated sun care preparations,
medicated sunburn lotions, medicinal creams for skin care    US Federal   
PROCURA-ATC   

Published - Opposed

April 8, 2009

 

SN:77-526206

   (Int’l Class: 5) Pharmaceutical preparations for use in dermatology,
pharmaceutical skin lotions, medicated skin care preparations, medicated skin
preparation for use in treating skin ailments, medicated sun care preparations,
medicated sunburn lotions, medicinal creams for skin care (Int’l Class: 3)
Cosmetics; beauty care products, namely, after sun creams, after-shave,
after-sun gels, after-sun lotions, after-sun milks, after-sun oils, all purpose
cotton swabs for personal use, aloe vera gel for cosmetic purposes, anti-freckle
creams, astringents for cosmetic purposes, beauty creams, beauty gels, beauty
lotions, beauty masks, beauty milks, beauty serums, bleaching preparations for
cosmetic purposes, body and beauty care cosmetics, body cream soap, body creams,
body lotions, body masks, body milks, body oils, body scrub, body sprays, body
washes, cleansing creams, cold creams, cosmetic balls, cosmetic creams, cosmetic
creams for skin care, cosmetic facial blotting papers, cosmetic milks, cosmetic
oils, cosmetic pads, cosmetic pencils, cosmetic preparations for skin renewal,
cosmetic preparations against sunburn, cosmetic preparations for body care,
cosmetic preparations for the care of mouth and teeth, cosmetic rouges, cosmetic
soaps, cosmetic   

Senetek Plc

(United Kingdom Corp.)

Suite A

831 Latour Court

Napa, California 94558



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         suntan lotions, cosmetic sun-tanning preparations, cosmetics, namely,
lip primer, cosmetics, namely, lip repairers, cotton for cosmetic purposes,
creams for cellulite reduction, creamy face powder, creamy foundation, creamy
rouges, cuticle conditioners, cuticle cream, cuticle removing preparations,
deodorant for personal use, essential oils for personal use, exfoliant creams,
exfoliants for skin, eye compresses for cosmetic purposes, eye make-up, eye
make-up remover, face and body beauty creams, face creams for cosmetic use, face
powder, facial beauty masks, facial cleansers, facial concealer, facial creams,
facial emulsions, facial lotion, facial make-up, fair complexion cream, foams
containing cosmetics and sunscreens, foundation make-up, gel eye masks, greases
for cosmetic purposes, hair care creams, hair care kits comprising non-medicated
hair care preparations, namely, conditioner, hair care preparations, hair
cleaning preparations, hair color removers, hair colorants, hair rinses, hand
creams, hand lotions, lip balm, lip cream, lip gloss, lip liner, lip polisher,
lipstick, liquid foundation, liquid soaps for hands, face and body, loose face
powder, lotions for cellulite reduction, lotions for face and body care, make up
foundations, make up removing preparations, make-up, natural mineral make-up,
night cream, non-medicated acne treatment preparations, non-medicated skin care
preparations, nutritional oils for cosmetic purposes, oils for toiletry
purposes, paper tissues for cosmetic use, paraffin wax for cosmetic purposes,
petroleum jelly for cosmetic purposes, pre-moistened cosmetic tissues,
pre-moistened cosmetic towelettes, pre-moistened cosmetic wipes, pre-shave
creams, self-tanning preparations, shampoos, shaving preparations, skin and body
topical lotions, creams and oils for cosmetic use, skin care preparations,
namely, chemical peels for skin, skin care preparations, namely, fruit acid
peels for skin, skin care preparation, namely, body polish, skin care products,
namely, non-medicated skin serum, skin clarifiers, skin cleansers, skin
conditioners, skin creams, skin emollients, skin lighteners, skin lotions, skin
masks, skin moisturizer, skin toners, skin whitening preparations, soaps, spf   



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         sunblock towelettes, sun care lotions, sun screen preparations,
suntanning preparations, toners, topical skin sprays for cosmetic purposes,
under-eye enhancers, 3-in-1 hair conditioners, 3-in-1 hair shampoos and
anti-aging compositions, namely, age-retardant gel, age-retardant lotion,
age-spot reducing creams, anti-aging cream, anti-wrinkle creams, retinol cream
for cosmetic purposes, wrinkle removing skin care preparations, wrinkle
resistant cream    US Federal    PYRATINE   

Pending

 

SN:77-723228

   (Int’l Class: 3) Cosmetics; beauty care products, namely, after sun creams,
after-shave, after-sun gels, after-sun lotions, after-sun milks, after-sun oils,
all purpose cotton swabs for personal use, aloe vera gel for cosmetic purposes,
anti-freckle creams, astringents for cosmetic purposes, beauty creams, beauty
gels, beauty lotions, beauty masks, beauty milks, beauty serums, bleaching
preparations for cosmetic purposes, body and beauty care cosmetics, body cream
soap, body creams, body lotions, body masks, body milks, body oils, body scrub,
body sprays, body washes, cleansing creams, cold creams, cosmetic balls,
cosmetic creams, cosmetic creams for skin care, cosmetic facial blotting papers,
cosmetic milks, cosmetic oils, cosmetic pads, cosmetic pencils, cosmetic
preparations for skin renewal, cosmetic preparations against sunburn, cosmetic
preparations for body care, cosmetic preparations for the care of mouth and
teeth, cosmetic rouges, cosmetic soaps, cosmetic suntan lotions, cosmetic
sun-tanning preparations, cosmetics, namely, lip primer, cosmetics, namely, lip
repairers, cotton for cosmetic purposes, creams for cellulite reduction, creamy
face powder, creamy foundation, creamy rouges, cuticle conditioners, cuticle
cream, cuticle removing preparations, deodorant for personal use, essential oils
for personal use, exfoliant creams, exfoliants for skin, eye compresses for
cosmetic purposes, eye make-up, eye make-up remover, face and body beauty
creams, face creams for cosmetic use, face powder, facial beauty masks, facial
cleansers, facial concealer, facial creams, facial emulsions, facial lotion,
facial make-up, fair complexion cream, foams containing cosmetics and
sunscreens, foundation make-up, gel eye masks, greases for   

Senetek Plc

(United Kingdom Corp.)

Suite A

831 Latour Court

Napa, California 94558



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         cosmetic purposes, hair care creams, hair care kits comprising
non-medicated hair care preparations, namely, conditioner, hair care
preparations, hair cleaning preparations, hair color removers, hair colorants,
hair rinses, hand creams, hand lotions, lip balm, lip cream, lip gloss, lip
liner, lip polisher, lipstick, liquid foundation, liquid soaps for hands, face
and body, loose face powder, lotions for cellulite reduction, lotions for face
and body care, make up foundations, make up removing preparations, make-up,
natural mineral make-up, night cream, non-medicated acne treatment preparations,
non-medicated skin care preparations, nutritional oils for cosmetic purposes,
oils for toiletry purposes, paraffin wax for cosmetic purposes, petroleum jelly
for cosmetic purposes, pre-moistened cosmetic tissues, pre-moistened cosmetic
towelettes, pre-moistened cosmetic wipes, pre-shave creams, self-tanning
preparations, shampoos, shaving preparations, skin and body topical lotions,
creams and oils for cosmetic use, skin care preparations, namely, chemical peels
for skin, skin care preparations, namely, fruit acid peels for skin, skin care
preparation, namely, body polish, skin care products, namely, non-medicated skin
serum, skin clarifiers, skin cleansers, skin conditioners, skin creams, skin
emollients, skin lighteners, skin lotions, skin masks, skin moisturizer, skin
toners, skin whitening preparations, soaps, spf sunblock towelettes, sun care
lotions, sun screen preparations, suntanning preparations, toners, topical skin
sprays for cosmetic purposes, under-eye enhancers, 3-in-1 hair conditioners,
3-in-1 hair shampoos and anti-aging compositions, namely, age-retardant gel,
age-retardant lotion, age-spot reducing creams, anti-aging cream, anti-wrinkle
creams, retinol cream for cosmetic purposes, wrinkle removing skin care
preparations, wrinkle resistant cream    US Federal    PYRATINE-6   

Pending

 

SN:77-161747

   (Int’l Class: 3) Cosmetics; beauty care products, namely, after sun creams,
after-shave, after-sun gels, after-sun lotions, after-sun milks, after-sun oils,
all purpose cotton swabs for personal use, aloe vera gel for cosmetic purposes,
anti-freckle creams, astringents for cosmetic purposes, beauty creams, beauty
gels, beauty lotions, beauty masks, beauty milks, beauty serums,   

Senetek Plc

(United Kingdom Corp.)

831 Latour Court, Suite A

Napa, California 94558



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         bleaching preparations for cosmetic purposes, body and beauty care
cosmetics, body cream soap, body creams, body lotions, body masks, body milks,
body oils, body scrub, body sprays, body washes, cleansing creams, cold creams,
cosmetic balls, cosmetic creams, cosmetic creams for skin care, cosmetic facial
blotting papers, cosmetic milks, cosmetic oils, cosmetic pads, cosmetic pencils,
cosmetic preparations for skin renewal, cosmetic preparations against sunburn,
cosmetic preparations for body care, cosmetic preparations for the care of mouth
and teeth, cosmetic rouges, cosmetic soaps, cosmetic suntan lotions, cosmetic
sun-tanning preparations, cosmetics, namely, lip primer, cosmetics, namely, lip
repairers, cotton for cosmetic purposes, creams for cellulite reduction, creamy
face powder, creamy foundation, creamy rouges, cuticle conditioners, cuticle
cream, cuticle removing preparations, deodorant for personal use, essential oils
for personal use, exfoliant creams, exfoliants for skin, eye compresses for
cosmetic purposes, eye make-up, eye make-up remover, face and body beauty
creams, face creams for cosmetic use, face powder, facial beauty masks, facial
cleansers, facial concealer, facial creams, facial emulsions, facial lotion,
facial make-up, fair complexion cream, foams containing cosmetics and
sunscreens, foundation make-up, gel eye masks, greases for cosmetic purposes,
hair care creams, hair care kits comprising non-medicated hair care
preparations, namely, conditioner, hair care preparations, hair cleaning
preparations, hair color removers, hair colorants, hair rinses, hand creams,
hand lotions, lip balm, lip cream, lip gloss, lip liner, lip polisher, lipstick,
liquid foundation, liquid soaps for hands, face and body, loose face powder,
lotions for cellulite reduction, lotions for face and body care, make up
foundations, make up removing preparations, make-up, natural mineral make-up,
night cream, non-medicated acne treatment preparations, non-medicated skin care
preparations, nutritional oils for cosmetic purposes, oils for toiletry
purposes, paper tissues for cosmetic use, paraffin wax for cosmetic purposes,
petroleum jelly for cosmetic purposes, pre-moistened cosmetic   



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         tissues, pre-moistened cosmetic towelettes, pre-moistened cosmetic
wipes, pre-shave creams, self-tanning preparations, shampoos, shaving
preparations, skin and body topical lotions, creams and oils for cosmetic use,
skin care preparations, namely, chemical peels for skin, skin care preparations,
namely, fruit acid peels for skin, skin care preparation, namely, body polish,
skin care products, namely, non-medicated skin serum, skin clarifiers, skin
cleansers, skin conditioners, skin creams, skin emollients, skin lighteners,
skin lotions, skin masks, skin moisturizer, skin toners, skin whitening
preparations, soaps, spf sunblock towelettes, sun care lotions, sun screen
preparations, suntanning preparations, toners, topical skin sprays for cosmetic
purposes, under-eye enhancers, 3-in-1 hair conditioners, 3-in-1 hair shampoos   
US Federal    PYRATINE-6   

Registered

 

SN:77-977251

RN:3,648,774

   (Int’l Class: 3) Beauty care products, namely, anti-aging compositions,
namely, age-retardant gel, age-retardant lotion, age-spot reducing creams,
anti-aging cream, anti-wrinkle creams, retinol cream for cosmetic purposes,
wrinkle removing skin care preparations, wrinkle resistant cream   

Senetek Plc

(United Kingdom Corp.)

831 Latour Court, Suite A

Napa, California 94558

US Federal    PYRATINE-XR   

Pending

 

SN:77-526164

   (Int’l Class: 3) Cosmetics; beauty care products, namely, after sun creams,
after-shave, after-sun gels, after-sun lotions, after-sun milks, after-sun oils,
all purpose cotton swabs for personal use, aloe vera gel for cosmetic purposes,
anti-freckle creams, astringents for cosmetic purposes, beauty creams, beauty
gels, beauty lotions, beauty masks, beauty milks, beauty serums, bleaching
preparations for cosmetic purposes, body and beauty care cosmetics, body cream
soap, body creams, body lotions, body masks, body milks, body oils, body scrub,
body sprays, body washes, cleansing creams, cold creams, cosmetic balls,
cosmetic creams, cosmetic creams for skin care, cosmetic facial blotting papers,
cosmetic milks, cosmetic oils, cosmetic pads, cosmetic pencils, cosmetic
preparations for skin renewal, cosmetic preparations against sunburn, cosmetic
preparations for body care, cosmetic preparations for the care of mouth and
teeth, cosmetic rouges, cosmetic soaps, cosmetic suntan lotions, cosmetic
sun-tanning preparations, cosmetics, namely, lip primer, cosmetics, namely, lip
repairers, cotton for   

Senetek Plc

(United Kingdom Corp.)

Suite A

831 Latour Court

Napa, California 94558



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         cosmetic purposes, creams for cellulite reduction, creamy face powder,
creamy foundation, creamy rouges, cuticle conditioners, cuticle cream, cuticle
removing preparations, deodorant for personal use, essential oils for personal
use, exfoliant creams, exfoliants for skin, eye compresses for cosmetic
purposes, eye make-up, eye make-up remover, face and body beauty creams, face
creams for cosmetic use, face powder, facial beauty masks, facial cleansers,
facial concealer, facial creams, facial emulsions, facial lotion, facial
make-up, fair complexion cream, foams containing cosmetics and sunscreens,
foundation make-up, gel eye masks, greases for cosmetic purposes, hair care
creams, hair care kits comprising non-medicated hair care preparations, namely,
conditioner, hair care preparations, hair cleaning preparations, hair color
removers, hair colorants, hair rinses, hand creams, hand lotions, lip balm, lip
cream, lip gloss, lip liner, lip polisher, lipstick, liquid foundation, liquid
soaps for hands, face and body, loose face powder, lotions for cellulite
reduction, lotions for face and body care, make up foundations, make up removing
preparations, make-up, natural mineral make-up, night cream, non-medicated acne
treatment preparations, non-medicated skin care preparations, nutritional oils
for cosmetic purposes, oils for toiletry purposes, paraffin wax for cosmetic
purposes, petroleum jelly for cosmetic purposes, pre-moistened cosmetic tissues,
pre-moistened cosmetic towelettes, pre-moistened cosmetic wipes, pre-shave
creams, self-tanning preparations, shampoos, shaving preparations, skin and body
topical lotions, creams and oils for cosmetic use, skin care preparations,
namely, chemical peels for skin, skin care preparations, namely, fruit acid
peels for skin, skin care preparation, namely, body polish, skin care products,
namely, non-medicated skin serum, skin clarifiers, skin cleansers, skin
conditioners, skin creams, skin emollients, skin lighteners, skin lotions, skin
masks, skin moisturizer, skin toners, skin whitening preparations, soaps, spf
sunblock towelettes, sun care lotions, sun screen preparations, suntanning
preparations, toners, topical skin sprays for cosmetic purposes, under-eye
enhancers,   



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

         3-in-1 hair conditioners, 3-in-1 hair shampoos and anti-aging
compositions, namely, age-retardant gel, age-retardant lotion, age-spot reducing
creams, anti-aging cream, anti-wrinkle creams, retinol cream for cosmetic
purposes, wrinkle removing skin care preparations, wrinkle resistant cream    US
Federal    REFLECTA   

Pending

 

SN: 77594141

   (Int’l Class: 5) Sun protective facial make-up   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

Canada    ALLERCREME   

Renewed

 

SN: 254597

RN: TMA118450

   (Int’l Class: 5) Cosmetics and toilet preparations, namely, face, body and
skin lotions; bath oil; cleansing and lubricating creams; deodorants; lipstick;
liquid cleansers; liquid and cream make-up bases; astringents; dusting, face and
pressed powders; rouges; suntan creams; liquid and cream hair shampoos; eye
make-up; and toilet soaps.   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

Canada    HERBAL
RENEWAL   

Renewed

 

SN: 0706110

RN: TMA421911

   (Int’l Class: 5) Hair shampoo and hair conditioner.   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

Canada    KINEDERM   

Renewed

 

SN: 1140549

RN: TMA639267

   (Int’l Class: 5) Skin cream, vanishing cream, skin lotion, body lotion and
facial lotion   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558



--------------------------------------------------------------------------------

Jurisdiction

   Trademark   

Status

Serial/Reg. Nos.

  

Goods/Services

  

Owner

European Community    ALLERCREME   

Registered

 

SN: 182949

  

Class 1: Chemical products used in industry, science, photography, agriculture,
horticulture, forestry; unprocessed artificial resins; unprocessed plastics;
manures; fire extinguishing compositions; tempering and soldering preparations;
chemical substances for preserving foodstuffs; tanning substances; adhesives
used in industry.

Class 3: Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
non-medicated toilet preparations; anti-perspirants; deodorants for personal
use; depilatory preparations; cosmetics, hair lotions; dentifrices.

Class 5: Pharmaceutical, verterinary and sanitary substances; infants’ and
invalids’ foods; plasters, material for bandaging; material for stopping teeth,
dental wax; disinfectants; preparations for killing weeds and destroying vermin.

  

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558

Chile    ALLERCREME   

Registered

 

RN: 618916

   (Int’l Class: 5) All goods comprised in this class   

Carme Cosmeceutical Sciences, Inc.

(Delaware Corp.)

620 Airpark Road

Napa, California 94558



--------------------------------------------------------------------------------

AGE DEFIANT

ALLERCREME

AT THE COUNTER

ATC

CARME

HA COMPLEX

HERBAL RENEWAL

HYPO-ACNEGENIC

KINEDERM

PROCURA

PROCURA-ATC

PYRATINE

PYRATINE-6

PYRATINE-XR

REFLECTA

Assumed Liabilities are as follows:

 

IEB IP and Research through current contract period of 2014:

   $ 480,000.00

Skincare payables to:

  

Dr. Brian Clark

   $ 69,000.00

Dr. Suresh Rattan

   $ 69,000.00       

TOTAL:

   $ 618,000.00       



--------------------------------------------------------------------------------

SCHEDULE 2.4

EXCEPTIONS TO ASSUMED LIABILITIES

NONE.



--------------------------------------------------------------------------------

SCHEDULE 3.4

EXCEPTION TO NON-VIOLATION

NONE.



--------------------------------------------------------------------------------

SCHEDULE 2.5

PURCHASE PRICE ALLOCATION



--------------------------------------------------------------------------------

SCHEDULE 2.6

ROYALTIES

PRICE AND PAYMENTS

Fees. In consideration of the sale of the assets provided for in this Agreement,
Purchaser shall pay to Seller: (a) five percent (5%) of all Net Sales (as
defined below) received by Purchaser for all products and services sold directly
or indirectly by Seller (“Product”); and (b) to the extent not covered by
subsection (a), 10% of all gross licensing fees received, directly or
indirectly, from the licensing of any of the intellectual property or
proprietary rights transferred hereunder (“Uses”) (collectively, “Royalties”);
provided, that the Purchaser shall have no obligation to pay any monies pursuant
to this paragraph once an aggregate of $5 million has been paid. The calculation
of and obligation to pay Royalties shall not be contingent on returns or other
adjustments to the original gross revenues received by Licensee. Products and
Uses collectively referred to herein as “Instances”. “Net Sales” shall mean all
amounts received by the Purchaser for Products (as defined below) less (to the
extent consistent with reasonable industry practices and shown on customer
invoices as separate items): the amount of discounts and allowances granted by
the Purchaser and take by the Purchaser’s customers in the trade and amounts
actually allowed or credited on returns. Net Sales shall not include any pass
through costs invoiced to customers as separate items for freight or shipping
insurance. “Products” shall mean skin care products.

Time and Method of Payment. All Royalties payable to Seller under this Agreement
shall be detailed, categorized and clearly stated on a royalty report completed
in a form mutually agreed to by the Purchaser and Seller, which shall be
included with the applicable payments made by Purchaser hereunder. All Royalties
shall be payable in U.S. Dollars four times each year. Purchaser shall pay all
Royalties accrued in the previous month within forty-five (45) days of the end
of each quarter.

Taxes. Each Party will be responsible for any taxes on property it owns or
leases, for any franchise or privilege tax on its business, and for any tax
based on its gross or net income or gross receipts. Purchaser will be
responsible for all sales, service, value-added, lease, use, personal property,
excise, consumption and other taxes and duties, including VAT, payable on any
goods or services sold or provided that give rise to Royalties. The Parties will
cooperate to more accurately determine and minimize their respective tax
liability. Each Party will provide tax information or tax documents reasonably
requested by the other Party.

Audit Provisions. Purchaser agrees to keep records in accordance with generally
accepted accounting principles and in sufficient detail to permit a review of
the accuracy of all Royalties paid under this Agreement. Such records shall be
kept for three (3) years following the last Royalty payment. Upon Seller’s
written request for an audit (“Requesting Party”), the other party (“Audited
Party”) shall permit independent auditors designated by the Requesting Party
which are reasonably acceptable to Audited Party (which approval shall not be
unreasonably withheld) to examine, during ordinary business hours, books,
records, and materials of the party being audited, for the purpose of
determining the correctness of payments made or due for the period examined. The
cost of any such audit shall be borne by Requesting Party, and the audit shall
be conducted in such a manner as not to interfere with Audited Party’s normal
business



--------------------------------------------------------------------------------

activities. All requests for audits will be provided in writing and will be made
at least thirty (30) days prior to any audit. Such request will not occur more
than once during each successive thirty-six (36) month period. In the event an
audit identifies unreported Royalties to the Requesting Party, the Audited Party
shall promptly pay an amount equal to the sum of any underpayment and/or lost
revenue and, for any underpayments or lost revenue of 10% or greater, and the
Audited Party shall pay the cost of the audit.